Citation Nr: 0830310	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-40 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.  The veteran died in October 2003, and the appellant is 
his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
entitlement to service connection for the cause of the 
veteran's death for purposes of the appellant receiving 
dependency and indemnity compensation (DIC).  The appellant 
perfected a timely appeal of this determination.

In November 2007, the Board remanded this case to the RO for 
further development.

For reasons explained below, this appeal is once again 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

To establish DIC for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service caused, or contributed 
substantially or materially to cause, that death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2007).

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in the context of a claim for DIC 
benefits, § 5103(a) notice must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-
53 (2007).

The Court held in Pelegrini II that VCAA notice, as required 
by 38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  If the Court determines that a 
notice error has been committed, the Court must take due 
account of the rule of prejudicial error.  See Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 2004).  In the 
context of a § 5103(a) notice error, such error is "presumed 
prejudicial, requiring reversal unless the VA can show that 
the error did not affect the essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).

In the current case, the appellant was provided notice of the 
VCAA in December 2003, prior to the initial adjudication of 
her claim in the April 2004 rating decision at issue.  An 
additional VCAA letter was sent to the appellant in March 
2005.  However, both of these letters failed to satisfy the 
three requirements for VCAA notice in the context of a claim 
for DIC benefits, as outlined in Hupp.  See Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  In its November 
2007 remand, the Board determined that it could not rebut the 
presumption of prejudicial error in this case, because the 
appellant had not adequately demonstrated that she had actual 
knowledge of the evidence and information required to 
substantiate her DIC claim.  Therefore, the Board remanded 
the case to the RO via the AMC with instructions to issue a 
VCAA notice letter in compliance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), to include the three Hupp 
requirements.

In March 2008, the AMC issued a new VCAA letter, but this 
March 2008 letter failed to include the three Hupp 
requirements.  The Court has held that, where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Another 
remand is therefore necessary to ensure proper compliance 
with the Board's November 2007 remand instructions.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  VA should send the appellant a letter 
that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

The letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the appellant and which portion, if 
any, VA will attempt to obtain on her 
behalf.

In addition, the letter should contain an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Finally, the letter should contain: (1) a 
statement of the conditions for which the 
veteran was service-connected at the time 
of his death; (2) an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).

2.  To help avoid future remand, VA 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, then appropriate corrective 
action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completion of the above 
action, VA should readjudicate the 
appellant's claim.  If any 
determination remains unfavorable to 
the appellant, then she and her 
representative should be provided with 
a Supplemental Statement of the Case 
and be afforded an opportunity to 
respond before the case is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


